SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

997
CA 13-00108
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


TOWN OF THROOP, PLAINTIFF-APPELLANT,

                     V                                             ORDER

CHRISTINE CORDWAY, DEFENDANT-RESPONDENT.


NORMAN J. CHIRCO, AUBURN, FOR PLAINTIFF-APPELLANT.

NATIONAL CENTER FOR LAW AND ECONOMIC JUSTICE, NEW YORK CITY (JENNY R.
A. PELAEZ OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (Thomas
G. Leone, A.J.), entered March 22, 2012. The order reversed and
vacated a decision and order of the Town of Throop Town Court, dated
August 16, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for the reasons stated in the
decision at Supreme Court.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court